Citation Nr: 9920930	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
additional disability resulting for a right total knee 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of an August 1998 remand, which requested an 
examination to determine whether the veteran had any 
additional disability as a result of his right total knee 
replacement.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has the additional disability of decreased 
range of right knee motion as a result of his right total 
knee replacement.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for decreased range of motion of the right 
knee as a result of the veteran's right total knee 
replacement are met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that compensation pursuant to 38 U.S.C. 
§ 1151 is warranted for additional disability resulting from 
his right total knee replacement performed by VA.  After a 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and entitlement to 
compensation pursuant to 38 U.S.C. § 1151 is warranted for 
the additional disability of decreased range of right knee 
motion resulting from his right total knee replacement 
performed by VA.

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
and dependency and indemnity compensation shall be awarded in 
the same manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).

The criteria for evaluation of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 were amended during the pendency 
of the veteran's appeal, effective October 1, 1997.  See 
Pub.L. No.104-204, § 422, 110 Stat. 2926 (Sep. 26, 1996).  
The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board has first evaluated the veteran's claim 
pursuant to the criteria in effect prior to October 1, 1997, 
in arriving at a determination of which set of criteria may 
be more favorable to the veteran.  As the use of the criteria 
in effect prior to October 1, 1997, result in the grant of 
the benefit sought on appeal, the Board finds those criteria 
to be more favorable to the veteran and has applied those 
criteria in this case, without considering the amended 
criteria.

The evidence shows that the veteran underwent a right total 
knee replacement at a VA facility in August 1990.  Subsequent 
to that right total knee replacement, the veteran has 
consistently complained of problems with the right knee.  At 
his December 1997 hearing, the veteran alleged that the knee 
remained at an angle, causing limitation of motion and pain, 
and interfering with weight-bearing and walking.

An October 1995 VA examination noted that the veteran had 
right total knee arthroplasty, with flexion and extension 
from 95 to 135.  The accompanying radiology report noted that 
there was knee angulation of the lower leg although the 
prosthesis itself appeared well aligned.  The examiner 
diagnosed status post right knee total arthroplasty with 
right knee flexion contracture.

A November 1998 VA examination notes that the veteran 
underwent a right total knee arthroplasty in 1990.  The 
veteran stated that the knee never straightened.  The 
examiner noted that the veteran underwent extensive physical 
therapy after the surgery and that the evidence appeared to 
show that he never did obtain full range of motion at that 
time.  The examiner also noted that the evidence showed good 
placement of the prosthesis but angulation of the leg.  
Physical examination found a range of motion from 40 degrees 
to 88 degrees.  He had a 26 centimeter well-healed surgical 
scar midline.  He had a varus angulation of the knee.  He was 
unable to walk without his prosthesis on the left.  He used a 
walker in physical therapy but stated that he was wheelchair 
dependent at home due to instability of his ambulation on 
just the left prosthesis.  The examiner provided an 
assessment of status post right total knee arthroplasty.  The 
examiner stated that he would not be able to say whether the 
arthroplasty was performed properly, but that according to 
the records, it appeared that when performed the prosthesis 
was in good alignment, according to X-rays.  The examiner 
stated that the veteran did "end up with decreased range 
immediately after surgery, which never improved, which would 
be a complication of the surgery."

The Board notes that the United States Supreme Court has 
found that the version of 38 U.S.C. § 1151 in effect prior to 
October 1, 1997, imposed no requirement of fault in the 
establishment of entitlement to benefits pursuant to 
38 U.S.C. § 1151.  The statute required merely an injury or 
aggravation of an injury, resulting in additional disability.  
Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 (1994).  While 
the version of 38 U.S.C. § 1151 in effect subsequent to 
October 1, 1997, requires a finding of fault or negligence 
and creates some requirement similar to malpractice, the 
statue in effect prior to October 1, 1997, merely requires an 
injury or aggravation or injury which results in additional 
disability and which results from treatment by VA.  The Board 
finds that in this case, those requirements are met.  The 
veteran underwent a right knee total arthroplasty.  The 
evidence shows that subsequent to the surgery, performed by 
VA, he experienced a decreased range of motion, which is 
still present.  Medical evidence shows that this decreased 
range of motion can be considered an additional disability 
resulting from an injury or aggravation of any injury 
resulting from treatment by VA.

Accordingly, the Board finds that the criteria for 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
decreased range of motion of the right knee as a result of 
the veteran's right total knee replacement are met and the 
veteran's claim therefor is granted.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1999).







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
the additional disability of decreased range of right knee 
motion resulting from the veteran's right total knee 
replacement is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

